DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roland Long on 04/29/2022.
The application has been amended as follows: 

A.	Amend claims 1, 8, 9, 21 – 23 and 29 to read as follow:
Claim 1, A surgical guide device, intended to be placed against a patient's bone, for assisting an opening wedge osteotomy technique, said surgical guide device (1) comprising:
- a rear face (11) adapted to be positioned against a surface of said bone (S), and
- a window (2) for guiding a cut line intended to be made into said bone (S),
wherein said guide window (2) is delimited by an upper edge (21) and a lower edge (22), arranged opposite to each other and spaced apart from each other,
wherein said surgical guide device (1) further comprises two parts (4, 5) that are assembled to each other through detachable fastening means, said two parts (4, 5) being:
- a proximal part (4), having a lower edge (413) defining at least one portion of said upper edge (21) of said guide window (2), and
- a distal part (5), having an upper edge (54) defining at least one portion of said lower edge (22) of said guide window (2),
wherein said proximal (4) and distal (5) parts are each provided with plural through-orifices (42, 56) opening through the rear face (11), adapted to receive elements (7) temporarily implantable into said bone (S) and/or adapted to guide a drilling of holes into said bone (S),
wherein the distal part (5) comprises at least [[one]] two distal tubular ducts (582, 583) said at least two tubular ducts are arranged remote from the guide window (2) and that [[is]] are directed in such a manner that [[its]] their parallel longitudinal axes intersect a plane (2') of the guide window (2) in order to position a cut stop and/or hinge indication rod (82, 84) arranged so as to intersect the hinge of the osteotomy site, and 
wherein the device has two opposite lateral edges (13), at least one of which comprises at least one tab (45, 57) extending laterally therefrom adapted to be positioned against a surface of said bone (S), wherein said tab (45, 57) has an ability of elastic deformation, and wherein the at least two distal tubular ducts project from a front surface of the at least one tab;
wherein the direction of each of the longitudinal axes (582', 583') of said distal tubular ducts (582, 583) is defined by two angles:
- a first angle of inclination defined in a first direction between the longitudinal axis (582', 583’) and the plane (2') of the guide window (2), comprised between 40° and 70°, and
- a second angle of inclination defined in a second direction traversing the first direction between the longitudinal axes (582', 583’) and a plane of the second part (5'), comprised between 35° and 70°.

Claim 8, Equipment for implementing an opening wedge osteotomy technique, comprising:
- a surgical guide device (1) according to claim 1,
- elements (7) intended to be temporarily implantable into said bone (S), through the through-orifices (42, 56) of said surgical guide device (1),
- rods (8) intended to be temporarily implantable into said bone (S), through the at least two tubular n osteotomy site,
- a cutting blade (9), for making the cut line guided by the surgical guide device (1),
- an osteosynthesis plate (10) provided with two groups of through-orifices (1011, 1012), a proximal one and a distal one, each of said groups (1011, 1012) being intended to receive fastening screws (102) intended to be implanted into one of the two bone fragments,
- a set of screws (102) for the fastening to the bone (S), intended to be inserted through the through-orifices (1011, 1012) of said osteosynthesis plate (10) to fasten the latter to the surface of the bone (S), 
wherein the arrangement of the through-orifices (42) of the proximal part (4) corresponds to the arrangement of the proximal through-orifices (1011) of the osteosynthesis plate (10),
wherein the arrangement of the through-orifices (56) of the distal part (5) corresponds to the arrangement of the distal through-orifices (1012) of the osteosynthesis plate (10), and
wherein the relative arrangement between the two groups of through-orifices (42, 56) of the surgical guide device (1) is function of the correction intended to be applied during the opening wedge osteotomy technique and of the relative arrangement of the two groups of through-orifices (1011, 1012) of the osteosynthesis plate (10).

Claim 9, A method for obtaining a surgical guide device according to claim 1, comprising:
a) a step of simulating [[the]] a correction intended to be applied to a bone (S) by an opening wedge osteotomy technique from the [[above]] below-mentioned data:
- anatomic data taken on the bone (S) to be treated,
- data relating to the osteosynthesis plate (10) to be installed, and
- preoperative planning data, relating to the correction intended to be applied to [[this]] the bone (S) by the opening wedge osteotomy technique, and 
b) a step of manufacturing said surgical guide device (1), taking into account the correction data coming from said simulation step.

Claim 21, Equipment for implementing an opening wedge osteotomy technique, comprising:
- a cutting blade (9), for making a cut line,
- an osteosynthesis plate (10) provided with two groups of through-orifices (1011, 1012), a proximal one and a distal one, each of said groups (1011, 1012) being intended to receive fastening screws (102) intended to be implanted into one of the two bone fragments,
- a surgical guide device, intended to be placed against a patient's bone, for assisting an opening wedge osteotomy technique,
- rods (8) temporarily implantable into said bone (S), through through-ducts (58) of said surgical guide device (1),
wherein said surgical guide device (1) comprises:
- a rear face (11) adapted to be positioned against a surface of said bone (S), 
- a window (2) for guiding a cut line intended to be made into said bone (S),
wherein said guide window (2) is delimited by an upper edge (21) and a lower edge (22), arranged opposite to each other and spaced apart from each other, and
- two parts (4, 5), said two parts (4, 5) being:
a proximal part (4) and a distal part (5) assembled to each other through detachable fastening means, said two parts (4, 5) being:
- a proximal part (4), having a lower edge (413) defining at least one portion of said upper edge (21) of said guide window (2), and
- a distal part (5), having an upper edge (54) defining at least one portion of said lower edge (22) of said guide window (2),
wherein said proximal (4) and distal (5) parts are each provided with several through-orifices (42, 56) opening through the rear face (11), adapted to receive elements (7) temporarily implantable into said bone (S) and/or adapted to guide a drilling of holes into said bone (S),
wherein the distal part (5) comprises at least [[one]] two distal tubular ducts (582, 583) said at least two tubular ducts are arranged remote from the guide window (2) and that [[is]] are directed in such a manner that [[its]] their parallel longitudinal axes intersect a plane (2') of the guide window (2) in order to position a cut stop and/or hinge indication rod (82, 84) arranged so as to intersect the hinge of the osteotomy site, and 
wherein the device has two opposite lateral edges (13), at least one of which comprises at least one tab (45, 57) extending laterally therefrom adapted to be positioned against a surface of said bone (S), wherein said tab (45, 57) has an ability of elastic deformation, and wherein the at least two distal tubular ducts project from a front surface of the at least one tab;
wherein the direction of each of the longitudinal axes (582', 583') of said distal tubular ducts (582, 583) is defined by two angles:
- a first angle of inclination defined in a first direction between the longitudinal axis (582', 583’) and the plane (2') of the guide window (2), comprised between 40° and 70°, and
- a second angle of inclination defined in a second direction traversing the first direction between the longitudinal axes (582', 583’) and a plane of the second part (5'), comprised between 35° and 70°.

Claim 22, The equipment for implementing an opening wedge osteotomy technique, according to claim 21, wherein the distal part comprises at least two distal tubular ducts that are arranged remote from the cut line and that are directed in such a manner that their respective longitudinal axes intersect the plane of the guide window in order to each position a cut stop and/or hinge indication rod.

Claim 23, The equipment for implementing an opening wedge osteotomy technique, according to claim 21, comprising a cannulated screw (103) guided on a hinge indication rod and intended to be inserted through the hinge.

Claim 29, The equipment for implementing an opening wedge osteotomy technique, according to claim 21, wherein the distal part (5) comprises a proximal tubular duct (581) that is adapted to guide the insertion of a rod within the bone (S), directed in such a manner that its longitudinal axis (581') is parallel to the plane of the cut line in order to position a rod (81) helping in the guiding of the cut line.


B.	Cancel claims 2, 5, 13 – 14, 28 and 31.
C.	Allow claims 1, 3 – 4, 6 – 10, 21 – 23 and 29.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Treace et al. (US Pub. 2016/0235454 A1) which discloses a relevant surgical guide device, as detailed in the previous non-final rejection. However, Treace does not disclose all the limitations of the claims as currently amended, generally directed to the configuration of the guide assembly having the window, tab and the ducts as currently claimed. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775